Filed 11/20/14 Tweedy-Ford v. Intong CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



DEBRA Y. TWEEDY-FORD,

         Plaintiff and Respondent,                                       E058087

v.                                                                       (Super.Ct.No. IND1202109)

BILLIE J. INTONG,                                                        OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Dale R. Wells, Judge.

Affirmed.

         Billie J. Intong, in pro. per., for Defendant and Appellant.

         No appearance for Respondent.

         Defendant and appellant Billie J. Intong (maternal grandmother) appeals the

visitation order regarding her adopted daughter (granddaughter) entered on January 17,

2013. She contends that she was within her rights to stop visitation of granddaughter

with plaintiff and respondent Debra Y. Tweedy-Ford (paternal grandmother) and the trial



                                                             1
court erred in considering the maternal grandfather’s criminal case involving charges of

molestation. We affirm.

                    I. PROCEDURAL BACKGROUND AND FACTS

       Following the death of both of her parents, granddaughter (born in 2004) was

adopted by her maternal grandparents, Alejandro and Billie Intong. Paternal

grandmother, Debra Tweedy-Ford, was permitted visitation; however, by November 26,

2012, maternal grandmother’s actions prompted paternal grandmother to petition the

court for an order for visitation.

       On December 17, 2012, maternal grandmother filed a motion to quash the petition

for visitation on the grounds that paternal grandmother’s right to visitation was

terminated when the dependency case for granddaughter was closed and the maternal

grandparents’ adoption of her was finalized on July 27, 2011. On December 26, 2012,

maternal grandmother responded to the request for a visitation order, claiming she had

attempted to work with paternal grandmother to assure visitation; however, she did “not

believe that it is possible to come up with a visitation schedule to even co-exist” with

paternal grandmother.

       On January 17, 2013, the trial court considered the argument presented by both

sides, along with the recommendation from the Child Custody Recommending Counselor

(CCRC). Maternal grandmother opined that “one weekend a month would be

appropriate,” and “a couple of hours” on Christmas and Easter. Paternal grandmother

noted that she had never objected to the adoption of granddaughter; however, she

expressed concern over the maternal grandfather having “an outstanding [Penal Code,

                                             2
section] 288 case, a felony child molestation charge pending for a child in the home.”

Paternal grandmother wanted midweek visitation in addition to weekend visitation. The

CCRC was recommending that paternal grandmother get granddaughter on alternate

weekends, midweek, and part of each holiday, including granddaughter’s birthday. The

CCRC further recommended that paternal grandmother have three weeks of vacation

each year. The trial court decided to follow the CCRC’s recommendation.

       On January 28, 2013, the trial court considered maternal grandmother’s motion to

quash paternal grandmother’s action seeking visitation. Maternal grandmother argued

that following her adoption of granddaughter, paternal grandmother’s and paternal

family’s right to visitation ceased pursuant to Family Code1 former section 8714.7 (now

section 8616.5). Section 8616.5 provides for postadoption contact agreements that allow

the adoptive child to remain in contact with his or her birth relatives. (§ 8616.5, subd.

(a).) In response, paternal grandmother argued that section 31022 governs. Section 3102

allows for visitation by the paternal family given granddaughter’s adoption by the




       1All further references are to the Family Code unless otherwise indicated.
Former section 8714.7 was renumbered to section 8616.5 in 2003. (Stats. 2003, ch. 251,
§ 8.)

       2 Section 3102, in relevant part, provides: “(a) If either parent of an
unemancipated minor child is deceased, the children, siblings, parents, and grandparents
of the deceased parent may be granted reasonable visitation with the child during the
child’s minority upon a finding that the visitation would be in the best interest of the
minor child. [¶] (b) In granting visitation pursuant to this section to a person other than a
grandparent of the child, the court shall consider the amount of personal contact between
the person and the child before the application for the visitation order.”


                                             3
maternal family. The trial court agreed with paternal grandmother and denied the motion

to quash.

                                      II. DISCUSSION

       Maternal grandmother contends the trial court erred in allowing visitation with

paternal grandmother against the parental wishes. Other than citing various federal

authorities,3 maternal grandmother has failed to provide this court with any argument and

analysis of how these authorities support her claim of error. Rather, she sets forth her

argument in a conclusory fashion with no attempted development through factual and

legal analysis as required by California Rules of Court, rule 8.204(a)(1)(B). Thus, we

may treat it as waived. (In re Marriage of Falcone & Fyke (2008) 164 Cal. App. 4th 814,

830 [“absence of cogent legal argument or citation to authority allows this court to treat

the contentions as waived”]; see T.P. v. T.W. (2011) 191 Cal. App. 4th 1428, 1440, fn. 12

[court may decline to consider argument that “is not stated under a separate heading, is

not sufficiently developed, and is unsupported by citation to authority”].) In any event,

we conclude that section 3102 controls, allowing the trial court, in its discretion, to

consider the circumstances presented and grant visitation. Given the record before this

court, the trial court did not abuse its discretion.

       Maternal grandmother claims that maternal grandfather was never served, nor was

he included in the mediation process or subsequent hearings; however, the court

       3  Her lone cite to a California authority is to a case that stands for the proposition
that “‘[d]e facto parents are not equated with biological parents or guardians for purposes
of dependency proceedings and standing to participate does not give them all of the rights
and preferences accorded such persons.’ [Citations.]” (In re Crystal J. (2001) 92
Cal. App. 4th 186, 191.)

                                                4
considered evidence of his criminal case. Although she argues that the consideration of

evidence of his criminal case in his absence violated his due process rights and impugned

his reputation, she fails to explain how the violation of maternal grandfather’s rights

affects the validity of the trial court’s order for visitation. As previously noted, absent a

cogent legal argument, we may treat the contention as waived. (In re Marriage of

Falcone & Fyke, supra, 164 Cal.App.4th at p. 830; T.P. v. T.W., supra, 191 Cal.App.4th

at p. 1440, fn. 12.) Regardless, the trial court’s reference to maternal grandfather’s

criminal case was based on the CCRC’s recommendation that granddaughter “shall not

be left alone in the presence of [maternal] grandfather, Alejandro Intong.” (Boldface

omitted.)

                                       III. DISPOSITION

       The order granting paternal grandmother’s petition for visitation is affirmed. The

parties shall each bear their own costs on appeal.4

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                 HOLLENHORST
                                                                          Acting P. J.
We concur:

       MCKINSTER
                                  J.

       CODRINGTON
                                  J.


       4 Although paternal grandmother has prevailed on the merits in this appeal, she
did so despite failing to file a respondent’s brief. We decline, therefore, to award her
costs. (California Rules of Court, rule 8.278, subd. (a)(5).)

                                              5